               Case 4:21-mj-71091-MAG Document 19 Filed 08/04/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY A. SMOLEN (CABN 293328)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6779
 7        FAX: (415) 436-7234
          molly.smolen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. 4:21-MJ-71091-MAG
                                                       )
14           Plaintiff,                                ) STIPULATION AND PROTECTIVE ORDER
                                                       ) [PROPOSED]
15      v.                                             )
                                                       ) (MODIFIED BY THE COURT)
16   ALIREZA MOHEB,                                    )
     KEVIN RAMIREZ,                                    )
17                                                     )
             Defendants.                               )
18

19
             With the agreement of the parties, the Court enters the following Protective Order:
20
             Defendants are charged with violations of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(C), and 846,
21
     843(a)(3). Upon receipt of a discovery request, the United States will produce documents and other
22
     materials pertaining to the defendants and the charged offenses to defense counsel. The discovery to be
23
     provided includes documents or other materials falling into one or more of the following categories
24
     (collectively, “Protected Information”):
25
             1. Personal Identifying Information of any individual (other than his or her name), including
26
                 without limitation any person’s date of birth, social security number, residence or business
27
                 address, telephone numbers, email addresses, driver’s license number, professional license
28

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     4:21-MJ-71091- MAG
30
              Case 4:21-mj-71091-MAG Document 19 Filed 08/04/21 Page 2 of 4




 1              number, family members names, or criminal histories (“Personal Identifying Information”);

 2          2. Financial information of any individual or business, including without limitation bank

 3              account numbers, credit or debit card numbers, account passwords, contact information, and

 4              taxpayer identification numbers (“Financial Information”); and

 5          3. Medical records or other patient information of any individual covered by the Health

 6              Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”).

 7          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 8          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

 9 employees (collectively, “the Defense Team”) may review with the defendant all discovery material

10 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

11 make copies of, or have unsupervised access to, any discovery material produced by the government that

12 contains Protected Information, unless the Personal Identifying Information, Financial Information,

13 and/or Medical Information has first been entirely redacted from the discovery materials. The

14 government and defense counsel are ordered to work together to ensure that these materials are

15 protected, but that defendant has as much access to the materials as can be provided consistent with this

16 Court’s order. Discovery material that clearly pertains to a specific defendant and does not contain

17 Protected Information regarding any other person (e.g., defendant’s own bank records, telephone

18 records, and business records) may be provided to that defendant unredacted.

19          The Defense Team may show witnesses Protected Information in the course of preparing a

20 defense if the witness, by reason of their participation in the proceeding, would have seen or had reason

21 to know such information. Witnesses may only view Protected Information in the presence of the

22 Defense Team, and the Defense Team agrees to keep a log reflecting the date(s) on which a particular

23 witness viewed Protected Information and what specific Protected Information was viewed.

24          Defense counsel may also provide unredacted copies of Protected Information to any experts

25 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

26 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of
27 this Order along with those materials and shall initial and date the order reflecting their agreement to be

28 bound by it.

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     4:21-MJ-71091- MAG
30
                Case 4:21-mj-71091-MAG Document 19 Filed 08/04/21 Page 3 of 4




 1          The materials provided pursuant to this protective order may only be used for the specific

 2 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

 3          This Order shall also apply to any copies made of any materials covered by this Order.

 4          IT IS FURTHER ORDERED that neither a defendant nor any member of the Defense Team

 5 shall provide any discovery material produced by the government—whether or not the material

 6 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 7 any person who is not a member of the defense team) or make any public disclosure of the same, other

 8 than in a court filing, without the government’s express written permission or further order of this Court.

 9 If a party files a pleading that references or contains or attaches Protected Information subject to this
                                             Requests to file under seal must comply with Criminal Local Rule
10 Order, that filing must be under seal.1
                                             56-1.
11         IT IS FURTHER ORDERED that after any judgment or disposition has become final and there

12 are no pending proceedings, challenges, appeals, or habeas motions in the case, defense counsel shall

13 notify the government so that the government can request materials subject to this Protective Order

14 (including any copies) be returned to the United States. To the extent that the Defense Team intends to

15 maintain possession of the Protected Information, it must so do under conditions specified in this

16 Protective Order. If the Defense Team cannot ensure that the material will be kept under the conditions

17 specified in this Order, the Defense Team will destroy the material. After the United States receives

18 documents and materials subject to this Order, it shall maintain those documents and materials until the

19 period for filing a motion under 28 U.S.C. § 2255 has expired. After the statutory period for filing a

20 motion under 28 U.S.C. § 2255 has expired, the United States is free to destroy documents and materials

21 subject to this Order. If defendant is represented by counsel and files a motion pursuant to 28 U.S.C.

22 § 2255, the United States will provide counsel with the documents and materials subject to this

23 Protective Order under the terms of this Order.

24          This stipulation is without prejudice to either party applying to the Court to modify the terms of

25 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

26 party even after the conclusion of district court proceedings in this case.
27
            1
28            This Order authorizes such filings under seal and the parties are not required to seek additional
     authorization from the Court to do so.
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     4:21-MJ-71091- MAG
30
            Case 4:21-mj-71091-MAG Document 19 Filed 08/04/21 Page 4 of 4




 1

 2    IT IS SO STIPULATED.                         STEPHANIE M. HINDS
                                                   Acting United States Attorney
 3

 4
      Dated: August 2, 2021                        __/s/___________________________________
 5
                                                   MOLLY A. SMOLEN
 6                                                 Assistant United States Attorney

 7

 8                                                 __/s/___________________________________
                                                   JAMES LASSART
 9                                                 Counsel for Defendant AliReza Moheb
10                                                 __/s/___________________________________
11                                                 RONI ROTHOLZ
                                                   Counsel for Defendant Kevin Ramirez
12

13
      IT IS SO ORDERED.
14

15
      Dated: August 4, 2021                        HON. VIRGINIA K. DEMARCHI
16                                                 United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     4:21-MJ-71091- MAG
30
